Citation Nr: 0700582	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  94-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in October 1997 
and June 2001.  

In June 1997, the veteran appeared for a hearing before a 
Veterans Law Judge who is no longer employed by the Board.  

Accordingly, in May 2006, the Board notified him of his right 
to another Board hearing.  In the same month, however, he 
responded that he did not want another hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In this case, the veteran asserts that his psychiatric 
disability is the result of two incidents in service.  One 
incident involved a confrontation with a drill sergeant 
during basic training, and the other concerned a barracks 
altercation with another soldier.  
        
At entry into service, the veteran was noted to have no 
psychiatric abnormalities.  During service, in February 1976, 
the he is shown to have been hospitalized for simple 
drunkenness.  He also stated that he had been hit on the 
head.  After one day, he was returned to duty.  

In December 1977, during service, the veteran was treated for 
a cold, cough and difficulty breathing.  During such 
treatment, he was reported to have demonstrated a hostile 
attitude.  

No complaints of a head injury or psychiatric disorder, such 
as frequent trouble sleeping and nervous trouble of any sort, 
were recorded until the service separation examination 
conducted in November 1978.  Despite those reports, on the 
examination report, the veteran's head and nervous system 
were reported as having been normal.  

In October and November of 1982, the veteran was hospitalized 
at a VA medical facility in Brooklyn, New York for symptoms 
including encephalopathy associated with a head injury.  It 
was noted that such injury had occurred in service in 1977.  
At that time, the veteran was reported to have a borderline 
personality disorder.  

Subsequent psychiatric diagnoses have included those of major 
affective disorder, depression and schizophrenia.  

In a January 1994 report from Willow Transitional Living 
Community, the veteran was noted to have been hospitalized at 
Manhattan State Hospital at the age of 12 for psychiatric 
problems.  

During an August 1999 VA examination report, the veteran 
noted that he had been hospitalized for nearly a year at 
Kings County Hospital for a "conduct disorder" at the age 
of eleven to twelve and subsequently treated by a 
psychiatrist at that facility.  

In January 2003, the veteran underwent a psychiatric 
examination by VA.  The examiner noted that the veteran was 
hospitalized at "Creedmore" for three years at the age of 
16 for depression and cutting his wrist and was treated with 
haldol, proloxin and an unidentified antidepressant.  He also 
noted receiving treatment within two months following service 
for psychiatric symptomatology at the Brooklyn VA Medical 
Center and Queens General Hospital.

The examiner diagnosed chronic psychotic symptomatology, 
possibly meeting the criteria for schizoaffective disorder.  
The examiner further opined that such symptomatology was 
evident prior to, during and subsequent to service and found 
that the veteran's reports of having had psychiatric problems 
in service were entirely believable.  Accordingly, the 
examiner stated that the veteran's psychiatric symptoms were 
"undoubtedly" service related.  

In view of conflicting findings noted hereinabove, the Board 
requested a VHA opinion in August 2006, and this opinion was 
received in September 2006.  The VHA doctor indicated that he 
would not be able to make an assessment of the likelihood of 
the timing of the onset of the veteran's disorder without the 
pre-service records from Kings County Hospital and 
"Creedmore," or the records of the veteran's in-service 
treatment.  

In this regard, the Board notes that the RO has made full, 
albeit unsuccessful, efforts, to obtain records of in-service 
psychiatric treatment and post-service treatment at the VAMC.  
To date, however, the RO has not made efforts specifically to 
obtain the pre-service records or records of any treatment 
from Queens General Hospital.  

The Board also observes that, in October 2006, a social 
worker from the Postgraduate Center for Mental Health in New 
York, New York noted that the veteran had been receiving 
weekly treatment at that facility.  The records of such 
treatment should also be obtained and added to the claims 
file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

In this letter, the veteran should be 
specifically requested to provide signed 
release forms, with full address and date 
information, for each facility at which 
he received either psychiatric or 
neurological treatment prior to service, 
specifically from "Creedmore" and Kings 
County Hospital.  The veteran should also 
be requested to provide release forms for 
Queens General Hospital and the 
Postgraduate Center for Mental Health.  

Additionally, the veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  After completion of all indicated 
development, the RO should review the 
veteran's claim in light of all of the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


